Exhibit 10.5

 

EXECUTION VERSION

 

 

 

$150,000,000
MULTIPLE DRAW TERM CREDIT AGREEMENT

 

among

 

SFOG ACQUISITION A, INC.,

 

SFOG ACQUISITION B, L.L.C.,

 

SFOT ACQUISITION I, INC.

 

and

 

SFOT ACQUISITION II, INC.,
as Borrowers,

 

and

 

TW-SF LLC,
as Lender

 

Dated as of April 30, 2010

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional Provisions

14

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENT

15

 

 

 

2.1

Commitment

15

 

 

 

2.2

Procedure for Borrowing

15

 

 

 

2.3

Repayment of Loans

15

 

 

 

SECTION 3.

CERTAIN PROVISIONS APPLICABLE TO THE LOANS

15

 

 

 

3.1

Repayment of Loans; Evidence of Debt

15

 

 

 

3.2

Optional Prepayments

16

 

 

 

3.3

Mandatory Prepayments

16

 

 

 

3.4

Interest Rates and Payment Dates

16

 

 

 

3.5

Computation of Interest and Fees

17

 

 

 

3.6

Payments

17

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

17

 

 

 

4.1

Existence; Compliance with Law

17

 

 

 

4.2

Power; Authorization; Enforceable Obligations

18

 

 

 

4.3

No Legal Bar or Conflicts; No Default

18

 

 

 

4.4

No Liabilities

18

 

 

 

4.5

Litigation

18

 

 

 

4.6

Subordinated Indemnity Agreement

18

 

 

 

4.7

Ownership of Property

19

 

 

 

4.8

Taxes

19

 

 

 

4.9

Accuracy of Information

19

 

 

 

4.10

Use of Proceeds; Funding of Liquidity Puts

19

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

19

 

 

 

5.1

Conditions Precedent to Closing

19

 

 

 

5.2

Conditions to Each Extension of Credit

21

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

22

 

 

 

6.1

Financial Statements and Other Information

22

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.2

Financial Statement and Other Information of the Georgia Park and Texas Park

22

 

 

 

6.3

Notices of Material Events

23

 

 

 

6.4

Existence, Etc.

23

 

 

 

6.5

Compliance with Contractual Obligations and Requirements of Law

24

 

 

 

6.6

Further Assurances

24

 

 

 

SECTION 7.

NEGATIVE COVENANTS

24

 

 

 

7.1

Indebtedness

24

 

 

 

7.2

Liens

24

 

 

 

7.3

Prohibition of Fundamental Changes

25

 

 

 

7.4

Prohibition on Sale of Assets; Issuance of Equity

25

 

 

 

7.5

Limitation on Investments, Loans and Advances

25

 

 

 

7.6

Transactions with Affiliates

25

 

 

 

7.7

Dividends

25

 

 

 

7.8

Negative Pledge

25

 

 

 

SECTION 8.

EVENTS OF DEFAULT

25

 

 

 

SECTION 9.

MISCELLANEOUS

28

 

 

 

9.1

Amendments and Waivers

28

 

 

 

9.2

Notices

28

 

 

 

9.3

No Waiver; Cumulative Remedies

30

 

 

 

9.4

Survival of Representations and Warranties

30

 

 

 

9.5

Payment of Expenses; Indemnification

30

 

 

 

9.6

Successors and Assigns; Participations and Assignments

31

 

 

 

9.7

U.S.A. Patriot Act

32

 

 

 

9.8

Counterparts

32

 

 

 

9.9

Severability

32

 

 

 

9.10

GOVERNING LAW

32

 

 

 

9.11

Submission To Jurisdiction; Waivers

32

 

 

 

9.12

Acknowledgments

33

 

 

 

9.13

Confidentiality

33

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.14

Release of Guarantee Obligations

33

 

 

 

9.15

Accounting Changes

33

 

 

 

9.16

Releases

34

 

 

 

9.17

Non-Recourse

35

 

 

 

9.18

Waivers of Jury Trial

35

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

A

Form of Assignment and Acceptance

B

Form of Guarantee Agreement

C

Form of Borrowing Notice

D

Form of Note

E

Form of Amendment to Subordinated Indemnity Agreement

F

Form of Escrow Waiver Agreement

G

Form of Legal Opinion of Paul, Hastings, Janofsky & Walker LLP

H

Form of Closing Certificate

I

Form of Intercompany Subordinated Note

 

i

--------------------------------------------------------------------------------


 

MULTIPLE DRAW TERM CREDIT AGREEMENT, dated as of April 30, 2010, among SFOG
ACQUISITION A, INC., a Delaware corporation (“SFOG A”), SFOG ACQUISITION B,
L.L.C., a Delaware limited liability company (“SFOG B”), SFOT ACQUISITION I,
INC., a Delaware corporation (“SFOT I”), SFOT ACQUISITION II, INC., a Delaware
corporation (“SFOT II”, together with SFOG A, SFOG B and SFOT I, each
individually, a “Borrower” and collectively, the “Borrowers”), and TW-SF LLC, as
lender (in such capacity, the “Lender”).

 

WHEREAS, SFOG A and SFOG B are parties to that certain Overall Agreement, dated
as of February 15, 1997, by and among Six Flags Fund, Ltd. (L.P.) (“GA Fund”),
the Salkin Family Trust, SFG, Inc., SFG-I, LLC, SFG-II, LLC, Six Flags Over
Georgia, Ltd. (now known as Six Flags Over Georgia, LLC), SFOG A, SFOG B, Six
Flags Over Georgia, Inc., SFOG II, Inc., SFOG II Employee, Inc., Six Flags
Services of Georgia, Inc., Six Flags Theme Parks, Inc. (“SFTP”), and Six Flags
Operations Inc. (as successor to Six Flags Entertainment Corporation)
(“Holdings”), as the same may be amended, supplemented or modified from time to
time, the “GA Overall Agreement”;

 

WHEREAS, SFOT I and SFOT II are parties to that certain Overall Agreement, dated
as of November 24, 1997, by and among Six Flags Over Texas Fund, Ltd. (“TX
Fund”), Flags’ Directors L.L.C., FD-II, L.L.C., Texas Flags, Ltd., SFOT
Employee, Inc., SFOT I, SFOT II, Six Flags Over Texas, Inc., SFTP, and Holdings
(as successor to Six Flags Entertainment Corporation), as amended by the
Agreement dated as of December 6, 1999 between and among the foregoing parties
and Six Flags Fund II, Ltd. (as the same may be amended, supplemented or
modified from time to time, “TX Overall Agreement”);

 

WHEREAS, pursuant to the GA Overall Agreement or the TX Overall Agreement, as
applicable, the Borrowers have certain obligations to purchase limited
partnership units (“Units”) in the GA Fund, or the TX Fund, as the case may be,
pursuant to certain annual Liquidity Puts (as defined below); and

 

WHEREAS, the Borrowers have requested the Lender to make term loans available to
them to enable the Borrowers to purchase Units pursuant to the Liquidity Puts
and the Lender has agreed, subject to the terms and conditions hereof, to enter
into this Agreement and to make such term loans available.

 

Accordingly, the parties hereto hereby agree as follows:

 

SECTION 1.           DEFINITIONS

 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“Accounting Changes”: as defined in Section 9.15.

 

“Acquisition”:  any acquisition, whether in a single transaction or series of
related transactions, by Parent or any one or more of its Subsidiaries of
(a) all or a substantial part of the assets, or of a business, unit or division,
of any Person, whether through purchase of assets or securities, by merger or
otherwise; or (b) any Person that becomes a Subsidiary after giving effect to
such acquisition.

 

--------------------------------------------------------------------------------


 

“Acquisition Company Guarantees”: collectively, the Secured General Continuing
Guarantee And Pledge Agreement of SFOG A and SFOG B dated as of March 18, 1997,
in respect of the Georgia Park, and the General Continuing Guarantee Agreement
of SFOT I and SFOT II, dated as of January 6, 1998, in respect of the Texas
Park.

 

“Acquisition Company Liquidity Agreement”: that certain Acquisition Company
Liquidity Agreement, dated as of December 8, 2006, by and among Parent,
Holdings, SFTP, the Borrowers, GP Holdings, Inc., SFOG II, Inc., SFT
Holdings, Inc., SFOT Acquisition I Holdings, Inc., SFOT Acquisition II
Holdings, Inc., SFOG Acquisition A Holdings, Inc., SFOG Acquisition B
Holdings, Inc., TW-SPV Co., Time Warner, Time Warner Entertainment Company, L.P.
and Historic TW Inc. (formerly known as Time Warner Inc.).

 

“Affiliate”:  any Person that directly or indirectly controls, or is under
common control with, or is controlled by, Parent and, if such Person is an
individual, any member of the immediate family (including parents, spouse,
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of Parent or any of its Subsidiaries and (b) none of the Wholly Owned
Subsidiaries of Parent or HWP shall be Affiliates.

 

“Aggregate Escrow Amount”:  as defined in the Subordinated Indemnity Escrow
Agreement and determined by the Lender in its reasonable discretion.

 

“Agreement”:  this Multiple Draw Term Credit Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Applicable Margin”:  a rate per annum equal to the then applicable “Applicable
Margin” with respect to the Tranche B Term Loans that are “Eurocurrency Loans”
(whether or not any such loans are then outstanding) under and as each term, or
any substantially equivalent term, is defined in the Six Flags First Lien Credit
Agreement; provided that if after the repayment in full of the Tranche B Term
Loans there is no Successor Six Flags First Lien Facility, or if the “Applicable
Margin” under the Successor Six Flags First Lien Facility is less than that in
effect under the Six Flags First Lien Credit Agreement upon such repayment in
full, then the Applicable Margin will remain at the rate applicable under the
Six Flags First Lien Credit Agreement at the time of such repayment in full.
Notwithstanding the foregoing, in the event that (a) any Loan Party issues any
long-term senior unsecured bonds or other debt, and (b) as of any CDS
Determination Date, the Credit Default Swap Spread is greater than the
“Applicable Margin” as determined in the preceding sentence, the Applicable
Margin shall be the lower of (i) the Credit Default Swap Spread, and (ii) 9.00%.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (A) through
(F) and clauses (I) through (L) and clauses (N) through (Q) of
Section 12(e)(iii) of the Guarantee Agreement except for clause (B) to the
extent referred to therein) which yields gross proceeds to the Parent, or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds

 

2

--------------------------------------------------------------------------------


 

consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $2,500,000.

 

“Assignment and Acceptance”:  an Assignment and Acceptance substantially in the
form of Exhibit A.

 

“Availability Period”:  the period from and including the Closing Date to the
earliest of (a) April 30, 2015, (b) the occurrence of any event or condition
that results in Indebtedness under the Six Flags First Lien Credit Agreement or
the Six Flags Second Lien Credit Agreement becoming due prior to its scheduled
maturity, or (c) the occurrence of any refinancing or replacement of the loans
and other obligations under the Six Flags First Lien Credit Agreement or the Six
Flags Second Lien Credit Agreement with refinancing or replacement Indebtedness
other than Indebtedness incurred in reliance on Section 12(c)(xiv) of the
Guarantee Agreement in an aggregate principal amount not to exceed $415,000,000.

 

“Bankruptcy Code”:  the Federal Bankruptcy Code of 1978, as amended from time to
time.

 

“Bankruptcy Court”: the United States Bankruptcy Court for the District of
Delaware.

 

“Borrowers”:  as defined in the preamble hereto.

 

“Beneficial Share Assignment Agreement”: that certain Beneficial Share
Assignment Agreement, dated as of April 1, 1998, by and among TW-SPV Co., GP
Holdings Inc. and Parent (as successor to Premier Parks Inc.), as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time.

 

“Borrowing Date”:  May 14th of each year during the Availability Period,
beginning and including the first May 14th to occur following the Closing Date
and through and including the fourth anniversary of such first date; provided
that if May 14 of any year is not a Business Day, then such date will be the
immediately preceding Business Day.

 

“Business”:  means the business operated by Parent or any of its Subsidiaries.

 

“Business Day”:  for all purposes, a day other than a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close.

 

“Capital Expenditures”:  for any period, expenditures made in cash by Parent or
any of its Subsidiaries or any of the Partnership Park Entities to acquire or
construct fixed assets, plant and equipment (including renewals, improvements
and replacements) during such period, computed in accordance with GAAP, but
excluding (a) repairs or restorations in respect of any such assets paid in
cash, (b) the amount of cash expended (i) with, or in an amount equal to, the
Net Cash Proceeds of (A) Recovery Events or (B) awards of compensation arising
from the taking by eminent domain or condemnation of assets being replaced,
(ii) as part of an Acquisition permitted under the Six Flags First Lien Credit
Agreement (other than an Acquisition permitted by Section 9.5(b)(iii) of the Six
Flags First Lien Credit Agreement), or (c) expenditures that are accounted for
as capital expenditures made in cash by Parent or any of its Subsidiaries or any
of the Partnership Park Entities and that actually are paid for by a Person
other than Parent or any Subsidiary or any Partnership Park Entity and (d) any
non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of Parent and its
Subsidiaries or in the balance sheet of any Partnership Park Entity.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease Obligations”:  for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“CDS Determination Date”: initially, the Borrowing Date for the applicable Loans
and thereafter, the Business Day on which the one month interest period is
determined as described in clause (a) of the defined term “Standard Rate.”

 

“Change of Control”: any one or more of the following shall occur and be
continuing:

 

(i)            any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, other than the Permitted Holders, is or becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the voting stock of Parent (for purposes of calculating the voting
stock held by a group, the voting stock beneficially owned by a Permitted Holder
shall be excluded to the extent such Permitted Holder is part of such group);

 

(ii)           during any period of two consecutive years (commencing
immediately following the Closing Date), individuals who at the beginning of
such period constituted the board of directors of Parent (together with any new
directors whose election by such board of directors or whose nomination for
election by Parent’s shareholders was approved by a vote of a majority of
Parent’s directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of
Parent’s directors then in office;

 

(iii)          any change in control with respect to Parent (or similar event,
however denominated) shall occur under and as defined in any Indenture or other
agreement in respect of Indebtedness in an aggregate principal amount of at
least $25,000,000 to which Parent or any of its Subsidiaries is a party; or

 

(iv)          Parent shall cease to own directly or indirectly 100% of the
Capital Stock of SFTP or Holdings (except as otherwise permitted by
Section 12(e)(i) of the Guarantee Agreement).

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be no later than May 28,
2010.

 

“Commitment”:  the commitment of the Lender during the Availability Period to
make Loans to the Borrowers hereunder in a principal amount not to exceed the
Maximum Commitment Amount.

 

4

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any material agreement, lease, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Credit Default Swap Spread”: at any CDS Determination Date, the credit default
swap spread applicable to Parent’s long-term senior unsecured debt interpolated
to the applicable Maturity Date (or if the period between the CDS Determination
Date and the applicable Maturity Date is less than one year, then the one year
credit default swap mid-rate spread applicable to Parent’s long-term senior
unsecured debt), determined as of the close of business on the Business Day
immediately preceding such CDS Determination Date, as reported and interpolated,
if applicable, by Markit Group Limited or Bloomberg LP (or the respective
successor(s) thereto), as selected by the Lender in its sole discretion.

 

“Debtors”:  Parent, Holdings, SFTP and certain of SFTP’s Domestic Subsidiaries.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any termination of the economic and voting rights of GP Holdings Inc.
pursuant to the Beneficial Share Assignment Agreement; and the terms “Dispose”
and “Disposed of” shall have correlative meanings. “Dollars” and “$”:  lawful
currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of Parent organized under the laws of any
jurisdiction within the United States of America.

 

“Eligible Assignee”: (a) any affiliate of the Lender that has creditworthiness
that is reasonably acceptable to the Borrowers and Parent, (b) with respect to
the assignment of any unused Commitment, any other Person with the prior written
consent (such consent not to be unreasonably withheld or delayed) of the
Borrowers and Parent, and (c) with respect to any outstanding Loans, any other
Person.

 

“Escrow Amounts Determination Date”:  as defined in the Subordinated Indemnity
Escrow Agreement.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Proceeds”:  in any calendar year, any and all proceeds received by the
Borrowers (a) in respect of the Units held by them or (b) from any other
sources, less (i) amounts necessary to pay for the expenses of the Borrowers in
an amount not to exceed $50,000 in the aggregate per annum, (ii) the amount of
any interest paid or payable in accordance with Section 3.4 hereof, and
(iii) amounts necessary to pay any and all Expenses due and owing from time to
time after the Closing Date under Section 9.5.

 

“Exchange Act”:  the Securities and Exchange Act of 1934, as amended.

 

“Existing Time Warner Facility”: the loan facility provided by the Lender to the
Borrowers (and guaranteed by SFTP, Holdings and Parent) as evidenced by (i) that
certain Promissory Note, dated as of May 15, 2009, by and among the Lender and
the Borrowers, in the

 

5

--------------------------------------------------------------------------------


 

original principal amount of $52,507,000, and each other loan document entered
into in connection therewith and (ii) that certain Guarantee Agreement, dated as
of May 15, 2009, made by Parent, Holdings and SFTP in favor of the Lender.

 

“Expenses”: as defined in Section 9.5.

 

“Facility”:  the Commitments and the Loans made hereunder.

 

“Fee Letter”: the Fee Letter dated as of November 30, 2009 by and among the
Borrowers, Parent, Holdings, SFTP and the Lender, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“GA Fund”:  as defined in the recitals hereto.

 

“GA Overall Agreement”:  as defined in the recitals hereto.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Georgia Park”: has the meaning set forth in the Subordinated Indemnity
Agreement.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners)
having jurisdiction over the Business or the Property of Parent and its
Subsidiaries.

 

“Great Escape Agreements”:  collectively, (a) that certain Second Amended and
Restated Operating Agreement of HWP, dated as of October 29, 2007 among HWP
Management, Inc., HWP Development Holdings LLC, BBL HWP LLC, DACWP LLC and
Leisure Water LLC, as members, and the following as guarantors or pledgors with
respect to certain obligations:  Parent, Donald R. Led Duke, DACWP, LLC and
Leisure Water, LLC (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time), (b) any and all
agreements delivered pursuant thereto or in connection therewith or with the
development and operation of the Property described therein, including the
financing and refinancing thereof and (c) any and all agreements, documents or
instruments entered into in connection with any expansion or development of the
Great Escape’s lodge or any hotel or timeshare arrangements located on or
adjacent to it.

 

“Guarantee”:  a guarantee, an endorsement, a contingent agreement to purchase or
to furnish funds for the payment or maintenance of, or otherwise to be or become
contingently liable under or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee”, “Guarantees” and “Guaranteed” used as verbs
have the correlative meanings.

 

6

--------------------------------------------------------------------------------


 

“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Parent, Holdings, SFTP and each Subsidiary Guarantor in favor of the Lender,
substantially in the form of Exhibit B, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Guarantors”:  the collective reference to Parent, Holdings, SFTP and the
Subsidiary Guarantors and any other Person that Guarantees the obligations under
the Six Flags First Lien Credit Agreement or the Six Flags Second Lien Credit
Agreement.

 

“Holdings”:  as defined in the recitals hereto.

 

“HWP”:  HWP Development LLC, a New York limited liability company.

 

“Inactive Subsidiary”:  any Subsidiary of Parent that (a) has aggregate assets
with a value not in excess of $100,000, (b) conducts no Business and (c) does
not Guarantee any Indebtedness of Parent or any of its Subsidiaries.

 

“Indebtedness”:  for any Person, without duplication:  (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than
(i) trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 180 days (365 days in the case of payables
arising out of the purchase of inventory or Capital Expenditures determined
without regard to the exclusion contained in the definition of Capital
Expenditures in this Section 1.1) of the date the respective goods are delivered
or the respective services are rendered and (ii) any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable;
(c) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations of such Person in respect of letters of credit or
similar instruments (including negotiable instruments) issued or accepted by
banks and other financial institutions for account of such Person; (e) Capital
Lease Obligations of such Person; (f) the liquidation value of all redeemable
preferred Capital Stock of such Person to the extent redeemable prior to the
date which is 91 days after the latest Maturity Date, and (g) Indebtedness of
others Guaranteed by such Person; provided, however, that the provision by
Parent or any of its Subsidiaries of covenants, Guarantees and indemnities that
are customary for non-recourse financings (as determined by Parent in good
faith) with respect to Indebtedness incurred by a Person that is not a
Subsidiary of Parent and that is otherwise non-recourse to Parent and its
Subsidiaries shall not be deemed to be Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Indebtedness is recourse, provided that if
such Person’s liability for such Indebtedness is contractually limited, only
such Person’s share thereof shall be so included.  The amount of Indebtedness
for any Person for purposes of clause (c) above shall be deemed equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness, and (ii) the
fair market value of the Property encumbered thereby as determined in good faith
by such Person.  Anything herein to the contrary notwithstanding, the following
shall not constitute Indebtedness: (i) obligations under Hedging Agreements,
(ii) obligations in respect of any Indebtedness that has been defeased (either
covenant or legal) pursuant to the terms of the instrument creating or governing
such Indebtedness and

 

7

--------------------------------------------------------------------------------


 

(iii) obligations under the Partnership Parks Agreements; provided, that
obligations described in the foregoing clause (iii) shall constitute
Indebtedness for purposes of Section 8(j).

 

“Indemnified Parties”: as defined in Section 9.5(b).

 

“Indentures”:  collectively, any indenture or other agreement pursuant to which
Indebtedness of Parent, Holdings or SFTP may be outstanding at any time, in each
case as amended as permitted by the Guarantee Agreement.

 

“Initial Escrow Replenishment Date”:  the first Escrow Amounts Determination
Date occurring after the end of the Availability Period.

 

“Interest Payment Date:      as defined in Section 3.4(c).

 

“Intercompany Subordinated Note”: as defined in Section 7.1.

 

“Lender”:  as defined in the preamble hereto.

 

“Liabilities”: has the meaning set forth in Section 4.4 hereto.

 

“License Agreements”: collectively, the Retail License (#8898-TOON), dated as of
January 1, 1998, by and between Warner Bros. Consumer Products Inc. (as
successor to Warner Bros. Consumer Products Division, a division of Time Warner
Entertainment Company, L.P.) and SFTP, and the Amended and Restated License
Agreement #5854-WB/DC, dated as of April 1, 1998, by and among Warner Bros.
Consumer Products Inc. (as successor to Warner Bros. Consumer Products Division,
a division of Time Warner Entertainment Company, L.P.), DC Comics, Parent (as
successor to Premier Parks Inc.) and SFTP, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Lien”:  with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance having the effect of security in respect of
such Property.  For purposes of this Agreement and the other Loan Documents, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

 

“Liquidity Put”: has the meaning as set forth in the GA Overall Agreement and
the TX Overall Agreement, respectively, and as applicable.

 

“Liquidity Put Funded Amount”: an amount equal to the excess, if any, of (a) the
aggregate obligations (excluding any costs or expenses) of the Borrowers to
purchase Units in any fiscal year pursuant to a Liquidity Put, over (b) the
amount of the Liquidity Put Threshold Amount for such fiscal year.

 

“Liquidity Put Threshold Amount”: an amount equal to (a) for the fiscal year
ending December 31, 2010, the first $10,000,000 required to satisfy Liquidity
Puts in such fiscal year, (b) for the fiscal year ending December 31, 2011, the
first $12,500,000 required to satisfy Liquidity Puts in such fiscal year, and
(c) for each fiscal year thereafter, the first $15,000,000 required to satisfy
Liquidity Puts in such fiscal year, which in the case of each of the foregoing
amounts shall exclude costs or expenses incurred in connection with such
Liquidity Puts.

 

8

--------------------------------------------------------------------------------


 

“Loan”:  as defined in Section 2.1.

 

“Loan Documents”:  this Agreement, the Guarantee Agreement and the Notes.

 

“Loan Parties”:  Parent, Holdings, SFTP, each Subsidiary of SFTP that is a party
to a Loan Document and the Borrowers.

 

“Losses”: as defined in Section 9.5(b).

 

“Material Adverse Effect”:  a material adverse effect on (a) the Loans, (b) the
Business, Property or financial condition of Parent and its Subsidiaries taken
as a whole, or (c) the validity or enforceability of this Agreement or any of
the other Loan Documents or the rights or remedies of the Lender hereunder or
thereunder.

 

“Maturity Date”: as defined in Section 2.3.

 

“Maximum Commitment Amount”:  $150,000,000; provided, that such amount shall be
permanently reduced on a dollar-for-dollar basis in the amount of each Loan made
pursuant to Section 2.1.

 

“Net Cash Proceeds”:   in connection with any Asset Sale or any Recovery Event,
the proceeds thereof received by Parent or any Subsidiary in the form of cash
and Permitted Investments (as defined under the Six Flags First Lien Credit
Agreement and which shall include any such proceeds received in such form by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness and other obligations secured by a Lien expressly
permitted hereunder on, or amount required to be paid under Capital Lease
Obligations relating to, any asset which is the subject of such Asset Sale or
Recovery Event and other customary fees and expenses actually incurred in
connection therewith and net of (i) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements applicable to the transactions)
and (ii) any reserve for adjustment in respect of (A) the sale price of such
asset or assets established in accordance with GAAP and (B) any liabilities
associated with such asset or assets retained by Parent or any of its
Subsidiaries after such sale or other disposition thereof and (b) in connection
with any issuance or sale of debt securities or instruments or the incurrence of
loans or other Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Note”:  a promissory note evidencing any Loan which shall substantially be in
the form of Exhibit D.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, all Expenses and interest accruing after the maturity of the Loans
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, and all other obligations and
liabilities of any Borrower to the Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this

 

9

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document or any other document made, delivered or
given by any Loan Party in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, any commitment fee and all fees,
charges and disbursements of counsel to the Lender that are required to be paid
by the Borrowers pursuant hereto) or otherwise.

 

“Parent”:  Six Flags Entertainment Corporation (formerly known as Six
Flags, Inc.), a Delaware corporation.

 

“Parent Backstop Group”: as defined in Section 5.1(1).

 

“Partnership Distributions”: as defined in Section 3.4(c).

 

“Partnership Parks Agreements”: the GA Overall Agreement, the TX Overall
Agreement, the Related Agreements (as such term is defined in the GA Overall
Agreement and the TX Overall Agreement, respectively), the Subordinated
Indemnity Agreement and each related agreement entered into in connection
therewith (including, without limitation, the Related Indemnity Agreements).

 

“Partnership Parks Entities”: (i) Six Flags Over Georgia II, L.P., a Delaware
limited partnership, Texas Flags, Ltd., a Texas limited partnership, GP Holdings
Inc., a Delaware corporation, SFOT Acquisition I Holdings, Inc., a Delaware
corporation, SFOT Acquisition II Holdings, Inc., a Delaware corporation, SFOG
Acquisition A Holdings, Inc., a Delaware corporation, SFOG Acquisition B
Holdings, Inc., a Delaware corporation, Six Flags Over Georgia, Inc., a Delaware
corporation, and the Borrowers and (ii) any of their respective Subsidiaries.

 

“Payment Office”:  the office specified from time to time by the Lender as its
payment office by notice to the Borrowers.

 

“Permitted Holders”:  any fund affiliated with Stark Investments, CQS, Tricadia
Capital Management, LLC, 1798 Global Partners, Capital Ventures International,
Altai Capital Management, H Partners Management LLC, Bay Harbour Management,
Pentwater Capital Management LP, Fortelus Capital Management LLP, Credit Suisse
Securities (USA) LLC and Candlewood Special Situations Master Fund Ltd.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization”: the Debtors’ Modified Fourth Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code, dated April 1, 2010, as
in effect on the date of confirmation thereof and as thereafter may be amended.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether Real Property, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Real Properties”:  all real property, including the improvements thereon, owned
by, or leased by, the Borrowers.

 

10

--------------------------------------------------------------------------------


 

“Recovery Event”:  any settlement of or payment in excess of $2,500,000 in
respect of any Property or casualty insurance claim or any condemnation
proceeding relating to any Property of SFTP or any of its Subsidiaries.

 

“Related Indemnity Agreements”:  the Subordinated Indemnity Escrow Agreement,
the Beneficial Share Assignment Agreement and the Acquisition Company Liquidity
Agreement.

 

“Repricing Transaction Prepayment Date”: as defined in Section 3.4(a).

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, senior vice president or treasurer of such
Person, but in any event, with respect to financial matters, the chief financial
officer, senior vice president-finance or treasurer of such Person.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous federal Governmental Authority).

 

“Six Flags First Lien Credit Agreement”: the First Lien Credit Agreement, dated
as of April 30, 2010, among Parent, Holdings and SFTP, as borrower, certain of
its subsidiaries named therein, the several banks and other financial
institutions or entities from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent, in the original principal amount of
$890,000,000, as the same may be amended (including any amendment and
restatement thereof), supplemented or otherwise modified from time to time, and
including any agreement, instrument or other document extending the maturity of,
refinancing, replacing, renewing, refunding or otherwise restructuring all or a
portion of the Indebtedness under such agreement or any successor or replacement
agreement and whether by the same or any other agent, lender or group of
lenders, in each case, in accordance with the Loan Documents.

 

“Six Flags First Lien Guarantee and Collateral Agreement”:  the First Lien
Guarantee and Collateral Agreement, dated as of the date hereof, by and among
Parent, Holdings, SFTP and each subsidiary guarantor party thereto in favor of
JPMorgan Chase Bank, N.A., as administrative agent, as the same may be amended
(including any amendment and restatement or any assumption thereof),
supplemented or otherwise modified from time to time, and including any
successor or replacement agreement and whether by the same or any other agent,
lender or group of lenders which grants a Lien on any Property of any Person to
secure the obligations and liabilities of any Guarantor, in each case, in
accordance with the Loan Documents.

 

“Six Flags Guarantees”: collectively, the General and Continuing Guarantee of
SFTP and Holdings (as successor to Six Flags Entertainment Corporation), dated
as of March 18, 1997, in respect of the Georgia Park, and the General and
Continuing Guarantee of SFTP and Holdings (as successor to Six Flags
Entertainment Corporation), dated as of January 6, 1998, in respect of the Texas
Park.

 

“Six Flags Second Lien Credit Agreement”: the Second Lien Credit Agreement,
dated as of April 30, 2010, among Parent, Holdings and SFTP, as borrower,
certain of its subsidiaries

 

11

--------------------------------------------------------------------------------


 

named therein, the several banks and other financial institutions or entities
from time to time party thereto, and Goldman Sachs Lending Partners LLC, as
administrative agent, in the original principal amount of $250,000,000, as the
same may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, and including any
agreement, instrument or other document extending the maturity of, refinancing,
replacing, renewing, refunding or otherwise restructuring all or a portion of
the Indebtedness under such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender or group of lenders, in each
case, in accordance with the Loan Documents.

 

“Six Flags Second Lien Guarantee and Collateral Agreement”: the Second Lien
Guarantee and Collateral Agreement, dated as of the date hereof, by and among
Parent, Holdings, SFTP and each subsidiary guarantor party thereto in favor of
Goldman Sachs Lending Partners LLC, as administrative agent, as the same may be
amended (including any amendment and restatement or any assumption thereof),
supplemented or otherwise modified from time to time, and including any
successor or replacement agreement and whether by the same or any other agent,
lender or group of lenders which grants a Lien on any Property of any Person to
secure the obligations and liabilities of any Guarantor, in each case, in
accordance with the Loan Documents.

 

“SFO Notes”: as defined in Section 5.1(1).

 

“SFOG A”: as defined in the preamble hereto.

 

“SFOG B”: as defined in the preamble hereto.

 

“SFOT I”: as defined in the preamble hereto.

 

“SFOT II”: as defined in the preamble hereto.

 

“SFTP”:  as defined in the recitals hereto.

 

“Standard Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greater of (a) the rate for deposits in
Dollars for a one month interest period beginning on such day (or if such day is
not a Business Day, the immediately preceding Business Day) appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day, and (b) the greater of
(i) 2.50% per annum and (ii) the rate floor set forth in the definition of
“Eurocurrency Base Rate”, or any substantially similar term, in the Six Flags
First Lien Credit Agreement.  Any change in the Standard Rate due to a change in
the rate set forth in clause (b)(ii) of the immediately preceding sentence shall
be effective as of the opening of business on the effective day of such change. 
In the event that the rate described in clause (a) does not appear on such page,
such rate shall be determined by reference to such other comparable publicly
available service for displaying eurocurrency rates as may be selected by the
Lender.

 

“Subordinated Indemnity Agreement”: that certain Subordinated Indemnity
Agreement, dated as of April 1, 1998, by and among Parent (as successor to
Premier Parks Inc.), Holdings (as successor to Six Flags Entertainment
Corporation), SFTP, SFOG II, Inc., SFT Holdings, Inc., Historic TW Inc.
(formerly known as Time Warner Inc.), Warner Bros. Entertainment Inc. (as
successor to Time Warner Entertainment Company, L.P.), TW-SPV Co. and GP
Holdings Inc., as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

12

--------------------------------------------------------------------------------


 

“Subordinated Indemnity Escrow Agreement”:  that certain Subordinated Indemnity
Escrow Agreement, dated as of September 28, 2006, by and among Parent, Historic
TW Inc. (formerly known as Time Warner Inc.), Warner Bros. Entertainment Inc.
(as successor to Time Warner Entertainment Company, L.P.) and the Bank of New
York Mellon, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Successor Six Flags First Lien Facility”: any loan facility that amends,
restates, amends and restates, refinances, modifies or extends all of the
Tranche B Term Loan Facility under the Six Flags First Lien Credit Agreement.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person; provided that,
notwithstanding the foregoing, each of the Partnership Parks Entities will be
deemed to be a Subsidiary of Parent for all purposes under this Agreement,
provided further that none of the joint ventures established pursuant to the
Great Escape Agreements, any Inactive Subsidiary, TX Fund or GA Fund will be
deemed to be a Subsidiary of Parent for any purpose under this Agreement. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Parent.

 

“Subsidiary Guarantor”:  each Subsidiary of SFTP that is a “Subsidiary
Guarantor” under the Six Flags First Lien Credit Agreement or the Six Flags
Second Lien Credit Agreement.

 

“Texas Park”: has the meaning set forth in the Subordinated Indemnity Agreement.

 

“Time Warner”: Time Warner Inc. and/or its affiliates.

 

“Tranche B Term Loan Facility”: the “Tranche B Term Loan Facility” or any
substantially similar defined term under and as defined in the Six Flags First
Lien Credit Agreement.

 

“Tranche B Term Loans”: the “Tranche B Term Loans” or any substantially similar
defined term under and as defined in the Six Flags First Lien Credit Agreement.

 

“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is or is to be a party, the borrowing of Loans,
the use of the proceeds thereof to purchase Units pursuant to Liquidity Puts and
the transactions consummated in connection with the Plan of Reorganization.

 

“Triggering Default”: has the meaning set forth in the Subordinated Indemnity
Agreement.

 

“TX Fund”:  as defined in the recitals hereto.

 

“TX Overall Agreement”:  as defined in the recitals hereto.

 

13

--------------------------------------------------------------------------------


 

“Units”: as defined in the recitals hereto.

 

“U.S.A. PATRIOT Act”:  (a) the Trading with the Enemy Act, as amended, and each
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, as amended or modified from time
to time.

 

“Wholly Owned Subsidiary”:  with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or equity interests held by foreign
nationals, in each case to the extent mandated by applicable law) are directly
or indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person.

 

1.2           Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)   As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to Parent, Holdings and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP; provided that to the
extent any Person does not constitute a Subsidiary of the Parent and the Parent
and its Subsidiaries do not own more than a majority of the Capital Stock of
such Person, such Person shall not be required to be consolidated with the
Parent or any of its Subsidiaries for any purposes of the Loan Documents
regardless of the requirements of GAAP.

 

(c)   The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)   Except as specifically provided herein, the meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.  Furthermore, the words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(e)   Each reference to the “Multiple Draw Term Credit Agreement” in any Loan
Document shall be deemed to be a reference to this Agreement, as amended,
amended and restated, supplemented or otherwise modified from time to time after
the date hereof.

 

(f)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day (except where otherwise noted).

 

(g)   Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar

 

14

--------------------------------------------------------------------------------


 

result or effect) to value any Indebtedness or other liabilities of the
Borrowers at “fair value” as defined therein.

 

SECTION 2.           AMOUNT AND TERMS OF
COMMITMENT

 

2.1           Commitment.  During the Availability Period, subject to the terms
and conditions hereof, the Lender agrees to make term loans denominated in
Dollars (each, a “Loan”) to the Borrowers on each Borrowing Date in a principal
amount not to exceed for each Loan, the lesser of (a) the Liquidity Put Funded
Amount as of such date, and (b) the Commitment.  Amounts borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be reborrowed.

 

2.2           Procedure for Borrowing.  The Borrowers shall deliver to the
Lender an irrevocable notice substantially in the form of Exhibit C (which
notice must be received by the Lender prior to 12:00 Noon, New York City time,
at least three Business Days prior (and no more than 5 Business Days prior) to
the anticipated Borrowing Date), signed by a Responsible Officer of each
Borrower and requesting that the Lender make a Loan on the Borrowing Date. Such
Borrowing Notice shall (i) specify the amount to be borrowed, (ii) the
allocation of the Loans among the Borrowers, if any (it being understood that
the Lender shall only make one wire of the aggregate Loan amount to the
Borrowers), (iii) the bank account and other pertinent wire transfer
instructions of the Borrowers to which such Loan is to be deposited by the
Lender, and (iv) contain a certification that all applicable conditions to such
borrowing hereunder have been satisfied.  Subject to the satisfaction of all
applicable closing conditions to each borrowing, not later than 3:00 P.M., New
York City time, on the applicable Borrowing Date the Lender shall make available
to the Borrowers in accordance with the Borrowing Notice an amount in
immediately available funds equal to the applicable Loan to be made by the
Lender on such date.

 

2.3           Repayment of Loans.  Each Loan shall mature on the fifth (5th)
anniversary of the Borrowing Date on which it was made (each, a “Maturity
Date”).  The Obligations of the Borrowers with respect to each Loan shall be
joint and several.  The Borrowers may, at their discretion and as necessary,
allocate the proceeds of each Loan among themselves to meet their respective
Liquidity Put obligations.

 

SECTION 3.           CERTAIN PROVISIONS APPLICABLE TO
THE LOANS

 

3.1           Repayment of Loans; Evidence of Debt.  (a)  The Borrowers hereby
unconditionally agree, jointly and severally, to pay to the Lender the remaining
outstanding principal balance of the Loan made by the Lender to the Borrowers on
the applicable Maturity Date (or on such earlier date on which the Loans become
due and payable pursuant to Section 8).  The Borrowers hereby further agree to
pay interest on the unpaid principal amount of the outstanding Loans from the
Borrowing Date of each such Loan until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 3.4.

 

(b)   The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrowers to the Lender resulting
from each Loan of the Lender

 

15

--------------------------------------------------------------------------------


 

to the Borrowers from time to time, including the amounts of principal and
interest payable and paid to the Lender from time to time under this Agreement.

 

(c)   The entries made pursuant to Section 3.1(b) shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded and shall be conclusive, in the
absence of manifest error; provided, however, that the failure of the Lender to
maintain such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans made
to the Borrowers by the Lender in accordance with the terms of this Agreement.

 

(d)   The Borrowers agree that, upon the request by the Lender, the Borrowers
will execute and deliver to the Lender a Note evidencing any Loan or Loans made
by the Lender, with appropriate insertions as to date and principal amount.

 

3.2           Optional Prepayments.  The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Lender at least one Business Day prior
thereto, which notice shall specify the date and amount of prepayment.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of at least $1,000,000.

 

3.3           Mandatory Prepayments.  (a)  If any Borrower receives Excess
Proceeds in excess of $20,000 in the aggregate, the Loans shall be prepaid as
soon as practicable and in no event later than two (2) Business Days following
the date of receipt of such Excess Proceeds, by an amount equal to 100% of such
Excess Proceeds.

 

(b)   The Borrowers shall prepay the Loans (i) within three (3) Business Days of
the Initial Escrow Replenishment Date, in an amount equal to the Aggregate
Escrow Amount as of the Initial Escrow Replenishment Date, and (ii) within three
(3) Business Days of each subsequent Escrow Amounts Determination Date until the
first Escrow Amounts Determination Date occurring after all of the Loans have
been paid in full and this Agreement is terminated, in an amount equal to the
excess of (x) the Aggregate Escrow Amount as of such Escrow Amounts
Determination Date over (y) the amounts prepaid pursuant to this Section 3.4(b);
provided, however, that if the Aggregate Escrow Amount for any Escrow Amounts
Determination Date is less than the amounts prepaid pursuant to this
Section 3.4(b), the Borrowers shall not be required to make any prepayments on
such Escrow Amounts Determination Date.

 

(c)   Amounts to be applied in connection with prepayments made pursuant to this
Section 3.3 shall be applied, first, to accrued and unpaid Expenses payable
under Section 9.5, second, to accrued and unpaid interest on the Loans that has
not been capitalized, and last, to the outstanding principal amount of the Loans
in direct order of maturity.

 

3.4           Interest Rates and Payment Dates.  (a)  Each Loan shall bear
interest on the unpaid principal amount thereof on each day from the applicable
Borrowing Date until payment in full in cash at a rate per annum equal to
(i) 1.00%, plus (ii) the Standard Rate on such day plus (iii) the Applicable
Margin on such day.  If any Tranche B Term Loans are prepaid at a premium as a
result of a “Repricing Transaction” under Section 5.4 of the Six Flags First
Lien Credit Agreement, the same proportion of any Loans outstanding on the date
of such prepayment (a “Repricing Transaction Prepayment Date”) shall bear
additional interest on the unpaid principal amount thereof at a rate per annum
equal to 1% for a period beginning on such Repricing Transaction Prepayment Date
through the first anniversary of such Repricing Transaction Prepayment Date. 
Such additional interest described in

 

16

--------------------------------------------------------------------------------


 

the immediately preceding sentence shall be in addition to the rate that is
otherwise applicable pursuant to the first sentence of this clause (a).

 

(b)   Upon the occurrence and during the continuance of any Event of Default,
all outstanding Loans shall bear interest, payable on demand, at a rate per
annum that is equal to the rate that would otherwise be applicable thereto
pursuant to clause (a) of this Section 3.4 plus 2%, from the date of the
occurrence of such Event of Default until such Event of Default is cured or
waived or such amount is paid in full.

 

(c)   All accrued and unpaid interest on all outstanding Loans shall be paid in
arrears out of, and within two (2) Business Days (such date of payment, an
“Interest Payment Date”) following receipt by the Borrowers of, any cash
distributions on Units held by the Borrowers in the GA Fund and the TX Fund, as
applicable (the “Partnership Distributions”); provided that if on any Interest
Payment Date, Partnership Distributions have not been sufficient to pay all
amounts owing under this Section 3.4(c), all of the accrued and unpaid interest
on each Loan (after application of cash from the Partnership Distributions) on
such Interest Payment Date shall be paid in kind by capitalizing such interest
and adding it to the principal amount of the applicable Loan.

 

3.5           Computation of Interest and Fees.  (a)  Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed.  Any change in the interest rate on a
Loan resulting from a change in the Applicable Margin or Standard Rate shall
become effective as of the opening of business on the day on which such change
becomes effective.

 

(b)   Each determination of an interest rate by the Lender pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrowers in
the absence of manifest error.  The Lender shall, at the request of the
Borrowers, deliver to the Borrowers a statement showing the quotations used by
the Lender in determining any interest rate pursuant to Section 3.4(a).

 

3.6           Payments.  (a)  Each payment (including each prepayment) of the
Loans shall be applied to the Loans in direct order of maturity.

 

(b)   All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Lender, at the Payment
Office, in Dollars and in immediately available funds.  Any payment made by the
Borrowers after 12:00 Noon, New York City time, on any Business Day shall be
deemed to have been made on the next following Business Day.  If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make the Loans, the
Borrowers hereby jointly and severally represent and warrant to the Lender that:

 

4.1           Existence; Compliance with Law.  Each of the Borrowers (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate (or equivalent) power
and authority, and the legal right, to own and operate its Property, to lease

 

17

--------------------------------------------------------------------------------


 

the Property it operates as lessee and to conduct the Business in which it is
currently engaged, (iii) is duly qualified in all material respects as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its Business
requires such qualification and (iv) is in compliance in all material respects
with all Requirements of Law.

 

4.2           Power; Authorization; Enforceable Obligations.  Each Borrower has
the corporate (or equivalent) power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to consummate
the Transactions.  Each Borrower has taken all necessary corporate (or
equivalent) action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party on the terms and conditions herein.  No
consent or authorization of, or filing with, any Person is required in
connection with the execution, delivery and performance by each Borrower of the
Loan Documents to which it is a party, except for those that have been obtained
and are in full force and effect.  Each Loan Document to which it is a party has
been duly executed and delivered on behalf of each Borrower.  Each Loan Document
to which it is a party constitutes a legal, valid and binding obligation of each
Borrower, enforceable against each such Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.3           No Legal Bar or Conflicts; No Default.  The execution, delivery
and performance of the Loan Documents by the Borrowers, the payments hereunder
and thereunder, and the performance of the Transactions do not and will not, in
any material respects, conflict with, result in any violation or breach of,
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, require a consent or waiver under, or
result in the imposition of any Lien on any Borrower’s assets pursuant to, any
Requirement of Law or any Contractual Obligation of any of the Borrowers.  No
event has occurred that with the lapse of time or the giving of notice or both
would constitute a default by any Borrower under, or a termination or
acceleration event under, in any material respect, any Contractual Obligation. 
No Event of Default has occurred or is continuing (without giving effect to any
cure period).

 

4.4           No Liabilities.  The Borrowers do not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent
or otherwise, whether or not of a kind required by GAAP to be set forth on a
financial statement or in the notes thereto (“Liabilities”) other than pursuant
to the Partnership Parks Agreements, or as otherwise permitted hereunder.  None
of the Borrowers has any knowledge of any circumstance, condition, event or
arrangement that may hereafter give rise to such Liabilities of the Borrowers
other than as set forth under the documents specified in the prior sentence or
as set forth herein.

 

4.5           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority (i) in which any Borrower is
named as a primary defendant or (ii) in which any Borrower is named as a
co-defendant (A) with respect to any of the Loan Documents or any of the
Transactions or (B) that if adversely determined, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect, is pending or, to the knowledge of any Borrower, threatened by or
against any of the Borrowers or against any of their respective Properties or
revenues.

 

4.6           Subordinated Indemnity Agreement.  Since July 1, 2009, except as
otherwise disclosed to the Lender in writing, each of the Borrowers has complied
in all material respects with the terms and provisions of (a) the Subordinated
Indemnity Agreement, (b) the GA Overall Agreement and (c) the TX Overall
Agreement.

 

18

--------------------------------------------------------------------------------


 

4.7           Ownership of Property.  Each of the Borrowers has good and valid
title to the Units held by them.

 

4.8           Taxes.  Each of the Borrowers has (a) filed or caused to be filed
all Federal, state and other material tax returns that are required to be filed,
(b) paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property, and (c) paid all other
material taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (in each case other than any taxes, fees or charges
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves (to the extent
required by GAAP)) have been provided on the books of the Borrowers.  No
material tax Lien has been filed, and, to the knowledge of the Borrowers, no
claim is being asserted with respect to any such tax, fee or other charge.

 

4.9           Accuracy of Information.  No financial statement or written
information (other than pro forma financial information and projections,
estimates, forecasts and other forward looking information, including budgets or
information of a general industry or economic nature) contained in the Loan
Documents or contained in any other document, certificate or statement furnished
by or on behalf of any Borrower to the Lender for use in connection with the
Transactions, considered as a whole as of the date such statement, information,
document or certificate was so furnished, contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they were made not misleading.  The projections and pro forma financial
information contained in the materials referenced above were based upon good
faith estimates and assumptions believed by the management of such Borrower to
be reasonable at the time made, it being recognized by the Lender that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected or pro forma results set forth therein
by a material amount.

 

4.10         Use of Proceeds; Funding of Liquidity Puts.  The proceeds of each
Loan shall be used solely to purchase Units pursuant to the Liquidity Puts. 
With respect to each Loan, 100% of the Liquidity Put Threshold Amount for the
fiscal year such Loan was made shall have been used to purchase Units pursuant
to the Liquidity Put for such fiscal year.

 

SECTION 5.           CONDITIONS PRECEDENT

 

5.1           Conditions Precedent to Closing.  The effectiveness of this
Agreement is subject to the satisfaction, prior to or concurrently with the
Closing Date, of the following conditions precedent:

 

(a)   Loan Documents.  The Lender shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrowers, (ii) the
Guarantee Agreement, executed and delivered by a duly authorized officer of
Parent, Holdings, SFTP and each Subsidiary Guarantor and (iii) a Note, for the
account of the Lender and executed and delivered by a duly authorized officer of
the Borrowers.

 

(b)   Confirmation Order.  The Bankruptcy Court shall have entered an order
confirming the Plan of Reorganization, in form and substance satisfactory to the
Lender, which order (including the Plan of Reorganization) shall be in full
force and effect and shall not have been reversed or modified and shall not be
stayed or subject to a motion to stay or subject to appeal or petition for
review, rehearing or certiorari.  The effective date under the Plan of
Reorganization shall have occurred (and all conditions

 

19

--------------------------------------------------------------------------------


 

precedent thereto as set forth therein shall have been satisfied (or shall be
concurrently satisfied) or waived).

 

(c)   Assumption of Certain Agreements.  The applicable Guarantors shall have
assumed their obligations under the License Agreements and the Partnership Parks
Agreements to which any Guarantor is a party, upon confirmation of the Plan of
Reorganization, or shall have entered into a new such agreement, in form and
substance satisfactory to the Lender, effective as of the effectiveness of the
Plan of Reorganization.

 

(d)   Amendments to the Subordinated Indemnity Agreement and the Subordinated
Indemnity Escrow Agreement.  The Borrowers, each Guarantor and each of their
Subsidiaries party thereto shall have executed and delivered to the Lender
(i) an amendment to the Subordinated Indemnity Agreement substantially in the
form attached hereto as Exhibit E, and (ii) a waiver of the Subordinated
Indemnity Escrow Agreement substantially in the form attached hereto as
Exhibit F.

 

(e)   Approvals.  All material Governmental Authority and third party approvals
necessary or, in the reasonable discretion of the Lender, advisable to be
obtained by Parent or any of its Subsidiaries in connection with the
transactions contemplated hereby shall have been obtained and be in full force
and effect.

 

(f)    Six Flags First Lien Credit Agreement and Six Flags Second Lien Credit
Agreement.  The Lender shall have received a true and correct copy, certified as
to authenticity by Parent or Holdings, of the Six Flags First Lien Credit
Agreement, the Six Flags First Lien Guarantee and Collateral Agreement, the Six
Flags Second Lien Credit Agreement and the Six Flags Second Lien Guarantee and
Collateral Agreement, each in a form reasonably satisfactory to the Lender,
which in each case (i) provides a first lien term loan facility and a first lien
revolving credit facility with an aggregate committed principal amount as of the
Closing Date of not less than $890,000,000, and a second lien term loan facility
with an aggregate committed principal amount as of the Closing Date of not less
than $250,000,000 (in each case, subject to adjustments for funding a portion of
such term facility at original issue discount), (ii) contains terms and
conditions that, in the sole discretion of the Lender, are consistent with the
Plan of Reorganization and are not in conflict with the terms of this Agreement
and do not directly or indirectly restrict the ability of the Loan Parties to
perform their obligations hereunder, under the Partnership Parks Agreements or
the License Agreements and (iii) with respect to the Six Flags First Lien Credit
Agreement and the Six Flags Second Lien Credit Agreement, contain terms and
conditions that are no more onerous to the Loan Parties than those set forth in
the draft Credit Agreement among Parent, Holdings, SFTP, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, filed with the
Bankruptcy Court on April 12, 2010.

 

(g)   Payment of Indebtedness under the Existing Time Warner Facility.  The
Lender shall have received on or prior to the Closing Date a fully executed
payoff letter or other evidence of payment in full in cash of all principal,
interest and other amounts due under the Existing Time Warner Facility and all
commitments thereunder relating to the foregoing shall have been terminated, in
each case, in form and substance satisfactory to the Lender.

 

(h)   Fees.  The Lender shall have received all fees required to be paid under
the Fee Letter, and all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Lender), on or before the Closing Date.

 

(i)    Management.  The senior management of the Loan Parties as of November 30,
2009 shall continue to be senior management of Parent upon confirmation of the
Plan of Reorganization and no change of such senior management shall have been
publicly announced.

 

20

--------------------------------------------------------------------------------


 

(j)    Management Plan. The management plan for Parent, Holdings and SFTP on the
Closing Date shall be consistent with that described in the Plan of
Reorganization.

 

(k)   Legal Opinion.  The Lender shall have received (i) the legal opinion of
Paul, Hastings, Janofsky & Walker LLP, special counsel to Parent, Holdings and
its Subsidiaries and the Borrowers, substantially in the form of Exhibit G and
(ii) the legal opinions of local counsel to certain Subsidiaries incorporated
and otherwise organized in Texas, Ohio, Massachusetts, Maryland, New Jersey,
Missouri and such other applicable jurisdictions as requested by the Lender and,
in each case, dated the Closing Date, addressed to the Lender and in form and
substance satisfactory to the Lender.

 

(l)    Equity Proceeds.  Parent shall have received (i) net proceeds in a
minimum amount of $650,000,000 from the sale of new Parent common stock
(comprised of at least (A) $505,500,000 from the sale of Parent common stock
pursuant to a rights offering to Parent noteholders that is fully backstopped by
a group of Parent noteholders (the “Parent Backstop Group”), (B) $75,000,000
from a direct discounted purchase of Parent common stock by the Parent Backstop
Group, (C) $50,000,000 from a direct undiscounted purchase of Parent common
stock by the Parent Backstop Group and (D) $19,500,000 from the conversion of
claims in respect of the 12 ¼% Notes due 2016 of Holdings (the “SFO Notes”)) and
(ii) additional equity capital of at least (A) $25,000,000 from the sale of
additional common stock pursuant to the Delayed Draw Equity Commitment (as
defined in the Six Flags First Lien Credit Agreement) under which at least
$25,000,000 can be raised from the sale of additional common stock if the board
of directors of Parent determines that such additional equity contribution is
necessary between the date on which the Confirmation Order becomes effective and
June 1, 2011, and (B) $50,000,000 from the conversion of claims in respect of
the SFO Notes to fund the payment of post-petition interest in respect of the
SFO Notes if the Bankruptcy Court allows such claims; provided, however, that in
the case of clause (i)(D) and (ii)(B) above, Parent may receive cash in such
amounts from such holders of claims (as opposed to and in lieu of a conversion
of claims).

 

(m)  Closing Certificate.  The Lender shall have received a certificate of each
Loan Party, dated as of the Closing Date, substantially in the form of Exhibit H
with appropriate insertions and attachments.

 

5.2           Conditions to Each Extension of Credit.  The agreement of the
Lender to make any Loan requested to be made by it hereunder on any Borrowing
Date is subject to the satisfaction of the following conditions precedent:

 

(a)   Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except for the representation and
warranty set forth in Section 4.10, which shall be true and correct in all
respects) on and as of such Borrowing Date as if made on and as of such
Borrowing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, provided, that, to the extent any such representation and warranty is
already qualified by materiality or by reference to material adverse effect,
such representation shall be true and correct in all respects.

 

(b)   No Default.  No Default or Event of Default shall have occurred and be
continuing on such Borrowing Date or after giving effect to the extensions of
credit requested to be made on such Borrowing Date.

 

Each borrowing by any Borrower of a Loan hereunder shall constitute a
representation and warranty by such Borrower as of the Borrowing Date of such
Loan that the conditions contained in this Section 5.2 have been satisfied.

 

21

--------------------------------------------------------------------------------


 

SECTION 6.           AFFIRMATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, so long as the Commitment
remains in effect or any Loan or other amount is owing to the Lender hereunder,
each Borrower jointly and severally shall:

 

6.1           Financial Statements and Other Information.  Deliver to the Lender
the following financial statements, reports, notices and other information:

 

(a)   as soon as available and in any event within 45 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of each
Borrower, interim condensed consolidated statements of operations, shareholders’
equity and cash flows of such Borrower for such period, and the related
consolidated balance sheets of such Borrower;

 

(b)   as soon as available and in any event no later than 75 days after the end
of each fiscal year of each Borrower, an annual budget projection of such
Borrower broken down on a month-by-month basis;

 

(c)   as soon as available and in any event no later than 90 days after the end
of each fiscal year of each Borrower, the information required by clause (a) on
a year-end basis;

 

(d)   to the extent requested by the Lender, any updated budgets or any internal
updates of the information required by clauses (a) - (c) hereof promptly after
such updates are produced in their final form; and

 

(e)   any other documents or information as may be reasonably requested by the
Lender from time to time.

 

6.2           Financial Statement and Other Information of the Georgia Park and
Texas Park.  Use commercially reasonable efforts to cause Parent to deliver the
following financial statements, reports, notices and other information:

 

(a)   as soon as available and in any event within 90 days after the end of each
fiscal year of each of the Texas Park and the Georgia Park, consolidated
statements of operations, partners’ equity and cash flows of each of the Texas
Park and the Georgia Park and its Subsidiaries for such fiscal year and the
related consolidated balance sheets of each of the Texas Park and the Georgia
Park and its Subsidiaries as at the end of such fiscal year, setting forth in
each case in comparative form the corresponding consolidated figures for the
preceding fiscal year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of each of the Texas Park and the Georgia Park and its Subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP;

 

(b)   as soon as available, and in any event no later than 75 days after the end
of each fiscal year of Parent, a detailed annual budget projection of each of
the Georgia Park and the Texas Park broken down on a month-by-month basis;

 

(c)   as soon as available and in any event within five (5) Business Days after
the end of each monthly fiscal period of Parent, the daily operating report of
each of the Georgia Park and the Texas Park for the last day of such monthly
fiscal period; and

 

22

--------------------------------------------------------------------------------


 

(d)   as soon as available and in any event within 30 days after the end of each
monthly fiscal period of each fiscal year of Parent, management reports and
interim statements of operations, shareholders’ equity and cash flows of each of
the Georgia Park and the Texas Park for such period, and the related balance
sheets of each of the Georgia Park and the Texas Park;

 

6.3           Notices of Material Events.  Furnish the following to the Lender
in writing:

 

(a)   promptly after any officer of a Borrower has actual knowledge of facts
that would give him or her reason to believe that any Default or Event of
Default has occurred, notice of such Default or Event of Default; and

 

(b)   as soon as any officer of a Borrower has actual knowledge of the facts
that would give him or her reason to know of the occurrence thereof, prompt
notice of (i) all legal or arbitral proceedings in which any Borrower is named
as a primary defendant, and of all proceedings by or before any governmental or
regulatory authority or agency, and of any material development in respect of
such legal or other proceedings, affecting a Borrower that, if adversely
determined, could reasonably be expected to result in aggregate liabilities of
or damages to the Borrowers in excess of $100,000 over available insurance or
indemnification by creditworthy third parties and (ii) all legal or arbitral
proceedings in which any Borrower is named as a co-defendant, and of any
material development in respect of such legal or other proceedings, affecting a
Borrower that, if adversely determined, could reasonably be expected to result
in aggregate liabilities of or damages to the Borrowers in excess of $1,000,000
over available insurance or indemnification by creditworthy third parties;

 

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of a Responsible Officer of the applicable Borrower setting forth in reasonable
detail the facts and circumstances of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto;

 

6.4           Existence, Etc.

 

(a)   (i)    Preserve, renew and maintain in full force and effect its legal
existence under the laws of the jurisdiction of its organization and (ii) take
all reasonable action to maintain all material rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business;

 

(b)   Pay and discharge all Federal income taxes and all other material taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such obligation, tax, assessment, charge or levy the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained to the extent required by
GAAP;

 

(c)   Maintain and preserve all of its Properties material to the conduct of the
Business of such Borrower in good working order and condition;

 

(d)   Keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

 

(e)   Permit representatives of the Lender, upon reasonable notice and during
normal business hours (and, except if an Event of Default shall have occurred
and be continuing, not more frequently than once each calendar quarter), to
examine, copy and make extracts from its books and

 

23

--------------------------------------------------------------------------------


 

records and to discuss its business, finances, condition and affairs with its
officers, all to the extent reasonably requested by the Lender.  Notwithstanding
anything to the contrary in this Section 6.4(e), none of the Borrowers or any
Subsidiary thereof will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information or (ii) in respect of which disclosure to
the Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement.

 

6.5           Compliance with Contractual Obligations and Requirements of Law. 
Comply with Contractual Obligations and Requirements of Laws in all material
respects.

 

6.6           Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Lender may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the Guarantee Agreement.  Upon the exercise by the Lender of any power,
right, privilege or remedy pursuant to this Agreement which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, each Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Lender may be required to obtain from such
Borrower for such governmental consent, approval, recording, qualification or
authorization.

 

SECTION 7.           NEGATIVE COVENANTS

 

Without limiting, modifying or abrogating the Borrowers’ rights, obligations and
restrictions under the Partnership Parks Agreements, the Borrowers hereby
jointly and severally agree that, so long as the Commitment remains in effect or
any Loan or other obligation is owing to the Lender hereunder, the Borrowers
shall not, directly or indirectly:

 

7.1           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or any other Liabilities, except (a) Indebtedness outstanding and
other obligations owing under the Loan Documents and any Indebtedness of such
Person incurred to refinance, refund, replace, renew, extend or otherwise
restructure any such outstanding Indebtedness, provided that such refinanced,
refunded, replaced, renewed, extended or restructured Indebtedness shall not
exceed the principal amount of such outstanding Indebtedness being so
refinanced, refunded, replaced, renewed, extended or restructured plus all
interest capitalized in connection therewith, plus accrued and unpaid interest
(or dividends) and premium thereon, plus any other amounts paid and fees, costs
and expenses incurred in connection therewith, (b) Liabilities for which not
more than $50,000 per annum is required to be expended in any year, in the
aggregate among all of the Borrowers, (c) Indebtedness (x) owing to any of the
Guarantors as a result of the funding by such Guarantor of amounts owing under
Section 9.5, and (y) Indebtedness to Parent or any of its Subsidiaries for
amounts used to pay for Units required to be purchased pursuant to Liquidity
Puts, provided that any such intercompany Indebtedness described in the
foregoing clauses (x) and (y) shall in each case be subordinated to the
Obligations pursuant to an intercompany subordinated note substantially in the
form attached hereto as Exhibit I (“Intercompany Subordinated Note”).

 

7.2           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except (a) Liens not
prohibited by the Acquisition Company Guarantees, and (b) Liens pursuant to the
Acquisition Company Guarantees.

 

24

--------------------------------------------------------------------------------


 

7.3           Prohibition of Fundamental Changes.  (i) Enter into any merger,
consolidation, amalgamation or any other transaction fundamentally changing the
organization or structure of the Borrowers or (ii) engage in any type of
business other than as set forth in such Borrower’s organizational documents
effective as of the date hereof.

 

7.4           Prohibition on Sale of Assets; Issuance of Equity.  Convey, sell,
lease, assign, transfer or otherwise dispose of any assets or Property
(including the Units), or issue any shares of Capital Stock of such Borrower,
except as otherwise permitted by this Section 7.

 

7.5           Limitation on Investments, Loans and Advances.  Make any advance,
investment, loan, extension of credit or capital contribution to, in or for the
benefit of any Person, except (a) deposit accounts with one or more third-party
financial institutions, and (b) investments in Units purchased pursuant to
Liquidity Puts.

 

7.6           Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of Property or the rendering of
any service, with any Affiliate, except (a) as permitted by Section 7.1, (b) as
otherwise not prohibited by the Guarantee Agreement, or (c) to purchase Units
pursuant to Liquidity Puts.

 

7.7           Dividends.  Make dividends (in cash, Property or obligations) on,
or other payments or distributions on account of, or set apart of money for a
sinking or other analogous fund for, or purchase, redeem, retire or otherwise
acquire any shares of Capital Stock of such Borrower or of any warrants, options
or other rights to acquire the same (or to make any payments to any Person such
as “phantom stock” payments, where the amount thereof is calculated with
reference to the fair market or equity value of such Borrower).  So long as
there are no amounts outstanding, whether for principal, interest or other
amounts, under (i) this Agreement or (ii) any Intercompany Subordinated Note,
payments or distributions may be made by the Partnership Parks Entities to GP
Holdings Inc. under and in accordance with the Beneficial Share Assignment
Agreement, notwithstanding the provisions of this Section 7.7.

 

7.8           Negative Pledge. Enter into, after the date hereof, any indenture,
agreement, instrument or other arrangement that, directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans, advances or Investments or the sale, assignment, transfer
or other disposition of Property, other than any such prohibition or restraint
set forth in (a) any Partnership Park Agreement, (b) any Loan Document or
(c) any agreement refinancing or replacing obligations under clause (b) provided
that the terms of such indenture, agreement, instrument or other arrangement are
no more adverse to the Borrowers than the terms contained in the Loan Documents.

 

Notwithstanding the foregoing, nothing contained herein shall limit the
Borrowers’ obligations to make payments in respect of the Loans.

 

SECTION 8.           EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)   the Borrowers shall default in the payment when due in accordance with the
terms hereof of any principal of, or interest on, any Loan and any fee payable
by it hereunder or under

 

25

--------------------------------------------------------------------------------


 

any other Loan Document or shall default in the payment when due for five or
more Business Days of any other amount hereunder or under any other Loan
Document;

 

(b)   (i) any representation, warranty or certification made or deemed made
herein or in any other Loan Document (or in any modification or supplement
hereto or thereto) by a Loan Party, or any certificate furnished to the Lender
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading as of the time made or furnished in any material respect, in any such
case that could reasonably be expected to (either individually or in the
aggregate) materially adversely affect the operations of any the Georgia Park or
the Texas Park or have a Material Adverse Effect or (ii) the Borrowers shall be
in breach of the representation or warranty under Section 4.10;

 

(c)   (i) the Borrowers shall be in material breach of any covenant, provision
or agreement, under Sections 6.3(a), 6.4(a)(i) or 7 hereof, or (ii) the
Guarantors shall be in material breach of any covenant, provision or agreement
under Sections 11(c)(i) or 12 of the Guarantee Agreement;

 

(d)   any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (c) of this Section 8) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after notice thereof to the
Borrowers for any such failure;

 

(e)   the occurrence of any one or more of the following:

 

(i)            a proceeding or case shall be commenced, without the application
or consent of any Borrower, Parent, Holdings, SFTP or any of their respective
Subsidiaries, in any court of competent jurisdiction, seeking (A) its
reorganization, liquidation, dissolution, arrangement or winding up, or the
composition or readjustment of its debts, (B) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of such Borrower, Parent,
Holdings, SFTP or any of their respective Subsidiaries or of all or any
substantial part of such Borrower’s, Parent’s, Holdings’, SFTP’s or any of their
respective Subsidiaries’ Property, or (C) similar relief in respect of such
Borrower, Parent, Holdings, SFTP or any of their respective Subsidiaries under
any law relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against such Borrower, Parent, Holding,
SFTP or any of their respective Subsidiaries shall be entered in an involuntary
case under the Bankruptcy Code or any other applicable bankruptcy, insolvency or
similar laws;

 

(ii)           such Borrower, Parent, Holdings, SFTP or any of their respective
Subsidiaries shall (A) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee, examiner or liquidator of
itself or of all or a substantial part of its Property, (B) make a general
assignment for the benefit of its creditors, (C) commence a voluntary case under
the Bankruptcy Code or any other applicable bankruptcy, insolvency or similar
laws, (D) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding up, or composition or readjustment of debts, or (E) fail to controvert
in a timely and appropriate manner, or acquiesce in writing to, any petition
filed against it in an involuntary case under the Bankruptcy Code or any

 

26

--------------------------------------------------------------------------------


 

other applicable bankruptcy, insolvency or similar laws or take any corporate
action for the purpose of effecting any of the foregoing; or

 

(iii)          such Borrower, Parent, Holdings, SFTP or Subsidiary shall admit
in writing its inability to, or be generally unable to, pay its debts as such
debts become due;

 

(f)    judgments against, or with respect to the Property of, any of the
Borrowers in excess of $100,000 in the aggregate (exclusive or in excess of
judgment amounts to the extent covered by insurance or indemnification of
creditworthy third parties) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction, and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within 60 days from the date of
entry thereof, and the relevant Borrower shall not, within such period of 60
days, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal;

 

(g)   a final judgment or judgments for the payment of money of $28,750,000 or
more in the aggregate (exclusive of judgment amounts to the extent covered by
insurance or indemnification of creditworthy third parties) shall be rendered by
one or more courts, administrative tribunals or other bodies having jurisdiction
against any Guarantor and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 60 days from the date of entry thereof, and such Guarantor
shall not, within such period of 60 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal;

 

(h)   defaults by any Borrower under Contractual Obligations to which such
Borrower is bound and under which it could reasonably be expected to incur
liabilities as a result of such default in excess of $100,000;

 

(i)    the occurrence of a Triggering Default under the Subordinated Indemnity
Agreement, subject to the expiration of any applicable cure periods therein;

 

(j)    any Guarantor fails to pay any principal or interest due on any
Indebtedness of $25,000,000 or more after the final maturity date thereof or the
acceleration of the final maturity date of any Indebtedness of $25,000,000 or
more;

 

(k)   the failure of Parent or any of its Subsidiaries to (i) pay any amount due
under the License Agreements, and such failure shall continue unremedied for a
period of 10 Business Days after the occurrence thereof, or (ii) perform any of
their material obligations under the License Agreements, and such failure shall
continue unremedied for a period of 10 Business Days after receiving notice from
the Lender;

 

(l)    a Change of Control shall occur; or

 

(m)  the Guarantee Agreement shall cease, for any reason, to be in full force
and effect or any Guarantor shall so assert;

 

then, and in any such event, (A) upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrowers under the Bankruptcy
Code, automatically the Commitment shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts

 

27

--------------------------------------------------------------------------------


 

owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, then, any
or all of the following actions may be taken:  (i) the Lender may, by notice to
the Borrowers, declare the Commitment to be terminated forthwith, whereupon the
Commitment shall immediately terminate; and (ii)  the Lender may, by notice to
the Borrowers, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.

 

SECTION 9.           MISCELLANEOUS

 

9.1           Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  The
Lender and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (ii) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences.

 

Any such waiver and any such amendment, supplement or modification effected
pursuant to the foregoing shall apply equally to the Lender and shall be binding
upon the Loan Parties, the Lender and all future holders of the Loans.  In the
case of any waiver, the Loan Parties and the Lender shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

 

9.2           Notices.  Unless otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by (including by telecopy or electronic mail
pursuant to procedures approved by the Lender), and shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy or electronic mail
notice, when received, addressed (i) in the case of Parent, Holdings, the
Borrowers and the Lender as set forth below, or (ii) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

The Borrowers:

 

SFOG Acquisition A, Inc.
SFOG Acquisition B, L.L.C.
SFOT Acquisition I, Inc.
SFOT Acquisition II, Inc.
c/o Lord/SPV
48 Wall Street, 27th Floor
New York, New York 10005
Facsimile: (212) 346-9012

 

28

--------------------------------------------------------------------------------


 

with a copy to:

 

c/o Six Flags Entertainment Corporation (formerly known as Six Flags, Inc.)
1540 Broadway, 15th Floor
New York, New York 10036
Attention: General Counsel
Facsimile: (212) 354-3089

 

 

 

Parent or Holdings

 

c/o Six Flags Operations Inc.
1540 Broadway, 15th Floor
New York, New York 10036
Attention: Chief Financial Officer
Telecopy: 212-354-3089
Electronic Mail: jspeed@sftp.com
Telephone: 212-652-9384

 

 

 

with a copy to:

 

Six Flags Operations Inc.
1540 Broadway, 15th Floor
New York, New York 10036
Attention:  General Counsel
Telecopy:  212-354-3089
Electronic Mail: jcoughli@sftp.com
Telephone: 212-652-9380

 

 

 

The Lender:

 

TW-SF LLC
c/o Time Warner
One Time Warner Center
New York, New York 10019
Attention:  Chief Financial Officer
Facsimile:  (212) 484-7175

 

 

 

with a copy to:

 

TW-SF LLC
c/o Time Warner
One Time Warner Center
New York, New York 10019
Attention: Treasurer
Facsimile: (212) 484-7151

 

 

 

 

 

TW-SF LLC
c/o Time Warner
One Time Warner Center
New York, New York 10019
Attention:  General Counsel
Facsimile:  (212) 484-7167

 

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Robert B. Schumer, Esq.

Ariel J. Deckelbaum, Esq.

Facsimile: (212) 757-3990

 

29

--------------------------------------------------------------------------------


 

provided that any notice, request or demand to or upon the Lender shall not be
effective until received.  The attorneys for any party may, but shall not be
required to, give any notice on behalf of their respective client.

 

9.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

9.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

9.5           Payment of Expenses; Indemnification.

 

(a)   Each of the Borrowers agrees, jointly and severally, (i) on the Closing
Date, to pay and reimburse the Lender for reasonable out-of-pocket costs and
expenses (including, without limitation, fees and disbursements of counsel
(including reasonable fees and disbursements of Paul, Weiss, Rifkind, Wharton &
Garrison LLP) and accountants, costs and expenses of due diligence, duplication
and messenger costs and expenses) of the Lender in connection with the
Transactions and (ii) from time to time after the Closing Date, to pay and
reimburse the Lender for reasonable out-of-pocket costs and expenses (including
reasonable fees and disbursements of counsel) in connection with any subsequent
waiver, amendment or modification of the Loan Documents and/or the Subordinated
Indemnity Agreement and Related Indemnity Agreements necessary in connection
therewith and (iii) all fees and expenses of the Lender (including fees and
disbursements of counsel (including Paul, Weiss, Rifkind, Wharton & Garrison
LLP)) incurred in connection with the enforcement of any of its rights and
remedies under the Loan Documents (including in connection with any workout,
restructuring or negotiations in respect thereof) (collectively, “Expenses”). 
All Expenses shall be paid within three (3) Business Days following demand by
the Lender and (except for Expenses incurred on or prior to the Closing Date
which shall be paid on the Closing Date) made together with the delivery by the
Lender of a reasonable invoice therefor, in immediately available funds.  Once
paid, none of the Expenses shall be refundable under any circumstances.  The
Expenses shall not be creditable against any other amount payable in connection
with the Loan Documents or otherwise.

 

(b)   Each of the Borrowers agrees to pay, indemnify, and hold harmless the
Lender and its affiliates and their officers, directors, employees, agents and
advisors (together the “Indemnified Parties”) from and against any and all
losses, damages, deficiencies, awards, assessments, amounts paid in good faith
settlement, judgments, fines, penalties, actions, suits, interests, costs and
expenses (including reasonable legal and other advisory fees, costs and
expenses) or disbursements of any kind or nature whatsoever (“Losses”) arising
out of, relating to or otherwise in connection with (i) the enforcement of any
rights of the Lender under this Agreement or any other Loan Document in
accordance with this Agreement or such other Loan Document, (ii) any claim
(whether or not asserted in any legal proceeding), litigation, investigation,
arbitration or proceeding arising out of, relating to or otherwise in connection
with this Agreement or any other Loan Document, and (iii) the use of the
proceeds of the Loans; provided that the Indemnified Parties shall not be
indemnified for any Losses suffered or incurred by the Indemnified Parties that
are found in a non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Indemnified Party’s (or such Indemnified
Party’s affiliates’, officers’, directors’, employees’, agents’ or advisors’)
gross negligence, willful misconduct or

 

30

--------------------------------------------------------------------------------


 

fraud.  This Section 9.5(b) shall survive the termination of this Agreement for
the benefit of the Indemnified Parties.

 

9.6           Successors and Assigns; Participations and Assignments.

 

(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) the Lender may not assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, the Lender may assign to one or more Eligible Assignees, upon 10
days prior written notice to the Borrowers (unless to an Eligible Assignee
described in clause (a) of the definition thereof), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it).

 

(ii)           From and after the effective date specified in each Assignment
and Acceptance the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 9.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations.

 

(c)   The Borrowers, upon receipt of written notice from any Lender, agree to
issue a Note to any Eligible Assignee requiring a Note to facilitate
transactions of the type described in paragraph (b) above.

 

(d)   The Lender may participate to one or more Person(s), upon 10 days prior
written notice to the Borrowers, all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement.  The prior written consent of the Borrowers (not to be unreasonably
withheld or delayed) shall be required for any participation in respect of any
unfunded commitment in which the Lender transfers any voting rights to such
participant.

 

(e)   Each of the Borrowers hereby covenants and agrees that, at any time after
the Closing Date at the request of any Lender, each Borrower shall promptly
execute and deliver any amendment or other modification to this Agreement or any
other Loan Documents (each an “Assignment Amendment”), in each case,  as
necessary or appropriate in the opinion of such Lender, to incorporate such
additional provisions to allow, or otherwise provide, for any assignment or
participation of the Loans (including, without limitation, amendments providing
for the appointment of an administrative agent, voting rights amongst the
Lenders, participations, tax gross-up, increased costs indemnity or any other
lender indemnities or other customary lender protections), provided that such
Assignment Amendment shall not

 

31

--------------------------------------------------------------------------------


 

contain terms and conditions more adverse to the Loan Parties than the terms and
conditions set forth in the Six Flags First Lien Credit Agreement.

 

9.7           U.S.A. Patriot Act.  The Lender hereby notifies the Borrowers that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow the Lender to identify the Borrowers in accordance with the
U.S.A. Patriot Act.

 

9.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the Lender.

 

9.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.10         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.11         Submission To Jurisdiction; Waivers.  Each of the Lender and the
Borrowers hereby irrevocably and unconditionally:

 

(a)   submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Lender or the
Borrowers, as the case may be, at its address set forth in Section 9.2 or at
such other address of which the Lender shall have been notified pursuant
thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

32

--------------------------------------------------------------------------------


 

(e)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

9.12         Acknowledgments.  Each of the Borrowers hereby acknowledges that:

 

(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b)   the Lender has no fiduciary relationship with or duty to the Borrowers
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Lender, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Borrowers and the Lender.

 

9.13         Confidentiality.  The Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent the Lender from disclosing any such information
(a) to any affiliate of the Lender (b) to any Eligible Assignee or prospective
Eligible Assignee that agrees to comply with the provisions of this Section,
(c) to any of its employees, directors, agents, attorneys, accountants and other
professional advisors, (d) upon the request or demand of any Governmental
Authority having jurisdiction over it, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than in breach of this Section 9.13,
or (h) in connection with the exercise of any remedy hereunder or under any
other Loan Document.

 

9.14         Release of Guarantee Obligations.  Notwithstanding anything to the
contrary contained herein or any other Loan Document, when all Obligations have
been paid in full in cash and the Commitment has terminated or expired, upon
request of the Borrowers, the Lender shall take such actions as shall be
required to release all guarantee obligations under any Loan Document.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrowers or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrowers or any
Guarantor or any substantial part of its Property, or otherwise, all as though
such payment had not been made.  Notwithstanding anything to the contrary
contained herein or any other Loan Document, when any Subsidiary Guarantor has
been released as a guarantor under (a) the Six Flags First Lien Guarantee and
Collateral Agreement and (b) the Six Flags Second Lien Guarantee and Collateral
Agreement, the Lender shall take such actions to release such Subsidiary
Guarantor under the Guarantee for so long as (i) the release under the foregoing
clauses (a) and (b) is not in connection with a transaction (or series of
transactions) that would cause or otherwise result in (without giving effect to
any applicable cure periods) a Default or Event of Default under the Loan
Documents and (ii) such Subsidiary Guarantor remains so released under the Six
Flags First Lien Guarantee and Collateral Agreement and the Six Flags Second
Lien Guarantee and Collateral Agreement.

 

9.15         Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial

 

33

--------------------------------------------------------------------------------


 

covenants, standards or terms in this Agreement, then the Borrowers and the
Lender agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Parent and the Borrowers shall be the same after such Accounting Changes as if
such Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrowers and the Lender, all
financial covenants, standards and terms in the Loan Documents shall continue to
be calculated or construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

9.16         Releases.

 

(a)   Each of the Borrowers, on behalf of themselves and their respective
affiliates, and each of their respective successors in title or interest, past,
present, and future officers, directors, employees, limited partners, general
partners, members, investors, attorneys, assigns, subsidiaries, shareholders,
trustees, agents and other professionals, hereby waives, releases, remises and
forever discharges Time Warner, the Lender, and their respective affiliates, and
each of their respective successors in title or interest, past, present, and
future officers, directors, employees, limited partners, general partners,
members, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals (collectively, the “TW Releasees”), from any and
all claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character whatsoever, whether in law, equity or otherwise
(collectively, the “TW Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforeseen, liquidated or unliquidated, suspected or unsuspected,
both at law or in equity, which any Borrower ever had, now has, or might
hereafter have against such TW Releasee, arising or in existence on, or at any
and all times prior to the Closing Date but in any case to the extent relating
to Time Warner’s relationship to the Parent and its Subsidiaries, other than the
Existing Time Warner Facility and TW Claims arising from or with respect to
ordinary course business arrangements among Parent and its Affiliates, on the
one hand, and any TW Releasee, on the other hand, including, without limitation,
advertising, marketing or similar commercial arrangements and any trade payables
with respect thereto.

 

(b)   Each of Time Warner and the Lender, on behalf of themselves and their
respective affiliates, and each of their respective successors in title or
interest, past, present, and future officers, directors, employees, limited
partners, general partners, members, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals, hereby
waives, releases, remises and forever discharges each Borrower and their
respective affiliates, and each of their respective successors in title or
interest, past, present, and future officers, directors, employees, limited
partners, general partners, members, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals
(collectively, the “Borrower Releasees”), from any and all claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character whatsoever,
whether in law, equity or otherwise (collectively, the “Borrower Claims”),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, matured or unmatured, foreseen or unforeseen, liquidated
or unliquidated, suspected or unsuspected, both at law or in equity, which the
Lender or Time Warner ever had, now has, or might hereafter have against such
Borrower Releasee, arising or in existence on, or at any and all times prior to
the Closing Date but in any case to the extent relating to Time Warner’s
relationship to the Parent and its Subsidiaries, other than the Borrower Claims
arising from or with respect to: (i) (A) the agreements governing the sale of
certain

 

34

--------------------------------------------------------------------------------


 

Spanish and German parks to Parent, (B) the Existing Time Warner Facility,
(C) the License Agreements, (D) other licensing agreements relating to Europe
and Latin America, (E) the Subordinated Indemnity Agreement, (F) the
Subordinated Indemnity Escrow Agreement, (G) the Beneficial Share Assignment
Agreement, (H) the Acquisition Company Liquidity Agreement, (I) any Partnership
Parks Agreement, (J) this Agreement and the Guarantee Agreement, (K) any other
agreement or instrument relating to the documents identified in clauses (A) to
(J), and (L) any Borrower claims that are not being released by the express
provisions of the Plan or (ii) ordinary course business arrangements among
Parent, its Subsidiaries or its Affiliates, on the one hand, and Time Warner,
the Lender or any of their respective affiliates, on the other hand, including,
without limitation, advertising, marketing or similar commercial arrangements
and any trade payables with respect thereto.

 

9.17         Non-Recourse.  No affiliate (other than the Loan Parties), equity
holder, member, officer, employee or director of the Loan Parties shall have any
liability in respect of any of the Obligations, and the Lender shall have no
recourse against any of them in respect of any of the Obligations (other than
the Loan Parties).

 

9.18         WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of the page intentionally left blank.]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

SFOG ACQUISITION A, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

 

 

 

 

 

 

SFOG ACQUISITION B, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

 

 

 

 

 

 

SFOT ACQUISITION I, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

 

 

 

 

 

 

SFOT ACQUISITION II, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

36

--------------------------------------------------------------------------------


 

 

 

TW-SF LLC, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

For purposes of Section 9.16(b):

 

 

 

 

 

 

 

 

TIME WARNER INC.

 

 

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

TW-SF LLC

 

 

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

37

--------------------------------------------------------------------------------